Citation Nr: 0100803	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  95-24 075A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of a service-connected bulging disc and disc 
space narrowing at L5-S1, rated 10 percent disabling from 
September 20, 1994.

2.  Evaluation of service-connected post-operative residuals 
of a right elbow disorder, rated zero percent disabling from 
September 20, 1994.

3.  Evaluation of service-connected residuals of a left wrist 
skin graft, rated zero percent disabling from September 20, 
1994.

4.  Evaluation of a service-connected skin graft donor site 
scar on the left thigh, rated zero percent disabling from 
September 20, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1994.

By a decision entered in July 1995, the RO in Columbia, South 
Carolina, granted service connection for a bulging disc and 
disc space narrowing at L5-S1, post-operative residuals of a 
right elbow disorder, residuals of a left wrist skin graft, 
and a skin graft donor site scar on the left thigh.  The RO 
assigned ratings therefor of 10, 0, 0, and 0 percent, 
respectively, effective from September 20, 1994.

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board), expressing dissatisfaction with 
the evaluations assigned.  In May 1998, the Board remanded 
the case for further development.  The veteran re-located 
while the case was in remand status, and the matter was 
transferred to the jurisdiction of the RO in Winston-Salem, 
North Carolina.  The prior evaluations were confirmed and 
continued, and the case was returned to the Board in 
September 2000.

In its May 1998 remand, the Board framed the issues on appeal 
in terms of the veteran's entitlement to increased ratings.  
More recently, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the issues here in question 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings 
assigned, the Board has re-characterized the issues as set 
forth above.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claims in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
available records of treatment relating to the veteran's 
emergency room visit at Tuomey Hospital in January 1996 for 
low back difficulties, and making reasonable efforts to 
procure copies of any records of additional VA treatment he 
may have received for the disabilities at issue since the 
time that such records were last obtained in February 1999.  
The action should also include affording the veteran new 
medical examinations, inasmuch as the reports of the most 
recent examinations do not contain all of the information 
requested by the Board in its May 1998 remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any available records 
of treatment relating to the veteran's 
emergency room visit at Tuomey Hospital 
in January 1996 for low back 
difficulties.  Development should also 
include making reasonable efforts to 
procure copies of any records of 
additional VA treatment he may have 
received for the disabilities at issue 
since the time that such records were 
last obtained in February 1999.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran scheduled for orthopedic, 
neurologic, and dermatological 
examinations for the purpose of 
assessing the current severity of the 
service-connected disorders of his low 
back, right elbow, left wrist, and left 
thigh.  The examiner(s) should review 
the claims folder before examining the 
veteran.

With regard to the veteran's low back, 
the examiner(s) should state the range 
of motion in terms of degrees of forward 
flexion, backward extension, lateral 
flexion, and lateral rotation, should 
note any objective evidence of pain on 
motion, and should indicate whether the 
overall limitation of motion in the low 
back, as clinically measured, is slight, 
moderate, or severe in degree.  The 
examiner(s) should also indicate whether 
the veteran has muscle spasm on extreme 
forward bending; whether there is any 
listing of the spine, a positive 
Goldthwait's sign, or loss of lateral 
motion with osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner(s) should then 
indicate whether the veteran has 
intervertebral disc syndrome and, if so, 
whether the condition is best 
characterized as mild, moderate, severe, 
or pronounced.  The examiner(s) should 
indicate the frequency of attacks and 
duration of relief associated with any 
intervertebral disc syndrome.  Finally, 
the examiner(s) should render an opinion 
as to the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, and pain 
due to repeated use or flare-ups of low 
back symptoms, and should equate such 
functional losses with pertinent rating 
criteria.  Specifically, the examiner(s) 
should provide an opinion as to whether 
the veteran's service-connected low back 
disorder, including any noted 
tenderness, pain on use, weakness, 
excess fatigability, and/or 
incoordination, results in an overall 
disability picture which is best equated 
with slight, moderate, or severe 
limitation of motion in the lumbar 
spine, or with mild, moderate, severe, 
or pronounced intervertebral disc 
syndrome.

With regard to the veteran's right 
elbow, the examiner(s) should X-ray the 
joint, state the range of motion in 
terms of degrees of flexion and 
extension, and note any objective 
evidence of pain on motion.  The 
examiner(s) should fully describe any 
elbow-related symptomatology, and 
indicate whether there is evidence of 
flail joint of the right elbow, or 
evidence of joint fracture, with marked 
cubitus varus or cubitus valgus or with 
an ununited fracture of the head of the 
radius.  The examiner(s) should also 
identify and describe the surgical scar, 
indicating whether the scar is poorly 
nourished, subject to repeated 
ulceration, tender and painful on 
objective demonstration, or otherwise 
causative of limitation of function.  
Finally, the examiner(s) should render 
an opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, and pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
additional loss in range of motion (in 
degrees of flexion and/or extension).

The examiner(s) should also examine the 
left wrist skin graft, and the skin 
graft donor site on the veteran's left 
thigh.  The examiner(s) should indicate 
whether the scars in those areas are 
poorly nourished, subject to repeated 
ulceration, tender and painful on 
objective demonstration, or otherwise 
causative of limitation of function.  
The examiner(s) should fully describe 
any noted neurological and/or sensory 
deficits in those areas.  If the graft 
or any scar is causing limitation of 
function, the resulting limitation 
should be described in terms meaningful 
to the rating schedule.  Limitation of 
motion in the wrist, for example, should 
be described in terms of whether 
dorsiflexion is limited to less than 15 
degrees, and whether palmar flexion is 
limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2000).  See also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 to 5263 (2000) 
(setting forth criteria used in 
evaluating disabilities affecting the 
hip, thigh, knee, and leg).

3.  The RO should thereafter take 
adjudicatory action on the claims here 
in question.  Consideration should be 
given to the principles enunciated in 
VAOPGCPREC 36-97 and Esteban v. Brown, 
6 Vet. App. 259 (1994).  Consideration 
should also be given to the assignment 
of "staged" ratings, in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


